
	

114 HR 2349 IH: To ensure receipt of all health insurance benefits to which a member of a union is entitled.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2349
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To ensure receipt of all health insurance benefits to which a member of a union is entitled.
	
	
		1.GUARANTEED RECIPROCITY OF ALL MONIES DESIGNATED FOR HEALTH INSURANCE BENEFITS REGARDLESS OF PLACE
			 OF EMPLOYMENT
 For the purpose of collective bargaining agreements, all monies designated for health insurance plans or funds shall be, without exception, fully reciprocated to a worker’s home health plan or fund.
